TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00679-CR



                              Jason Eric Lenderman, Appellant

                                               v.

                                 The State of Texas, Appellee


                FROM THE 264TH DISTRICT COURT OF BELL COUNTY
         NO. 21DCR85475, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jason Eric Lenderman pleaded guilty on October 17, 2022

to possession of methamphetamine in an amount of four grams or more but less than 200

grams. See Tex. Health & Safety Code § 481.115(d). He has not yet been sentenced. On

October 26, 2022, he filed a notice of appeal challenging “the decision and judgment made in the

264th District Court on October 17, 2022.”

              Texas Rule of Appellate Procedure 27.1(b) provides:


       In a criminal case, a prematurely filed notice of appeal is effective and deemed
       filed on the same day, but after, sentence is imposed or suspended in open court,
       or the appealable order is signed by the trial court. But a notice of appeal is not
       effective if filed before the trial court makes a finding of guilt or receives a
       jury verdict.
Tex. R. App. P. 27.1(b); see Franks v. State, 219 S.W.3d 494, 497 (Tex. App.—Austin 2007, pet.

ref’d) (observing that “a prematurely filed notice of appeal is one that is filed in the time period

after the jury’s verdict and before sentence is imposed”).

                Because Lenderman filed his notice of appeal after the trial court accepted his

guilty plea but before he was sentenced, we may consider his notice timely. Smith v. State,

559 S.W.3d 527, 531 (Tex. Crim. App. 2018); see id. at 532 (noting that “[b]y the plain language

of Rule 27.1(b), a notice filed after adjudication but before sentencing is effective to perfect an

appeal of both.”); Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000) (upholding

court of appeals’ dismissal where defendant waived right to appeal pursuant to plea bargain that

was accepted by trial court but nevertheless attempted to appeal before sentencing). Thus, his

premature notice of appeal does not deprive us of jurisdiction.

                However, the trial court has certified that this is a plea-bargain case for which

Lenderman has no right of appeal and that Lenderman has waived his right to appeal. We are

required to dismiss an appeal “if a certification that shows the defendant has a right of appeal has

not been made part of the record.”         Tex. R. App. P. 25.2(a)(2), (d); see Dears v. State,

154 S.W.3d 610, 613 (Tex. Crim. App. 2005). Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d). 1




       1   In addition, all pending motions are dismissed as moot.
                                                  2
                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: December 16, 2022

Do Not Publish




                                               3